— Appeal by petitioner from an order of the Supreme Court, Queens County, dated December 5, 1978, which granted respondent’s motion for reargument of a motion to vacate an arbitrator’s award on the ground of bias and, upon reargument, reinstated the arbitrator’s award. Order affirmed, with $50 costs and disbursements. The alleged bias of the arbitrator arose from a statement which, if made, occurred at the conclusion of the hearing. Petitioner waited until 11 days after the award was made and more than a month after the hearing to make the claim of bias on the part of the arbitrator. "Having such knowledge and not having objected [he] waived the right to do so after the rendition of the award” (see Matter of Cross Props. [Gimbel Bros.], 15 AD2d 913; see, also, Matter of Stevens & Co. [Rytex Corp.], 34 NY2d 123). Hopkins, J. P., Lazer, Rabin and Gulotta, JJ., concur.